Exhibit 10.39

Deferred Stock Unit Award

This Deferred Stock Unit Award (“Award”) is granted on [Grant Date] by Motorola
Solutions, Inc. (“Motorola” or the “Company”) to the undersigned Non-Employee
Director (“Director”) of the Motorola Board of Directors (“Board”).

WHEREAS, Director is receiving this Award under the Motorola Solutions, Inc.
Omnibus Incentive Plan of 2006 (the “2006 Omnibus Plan”); if a term is used but
not defined, it has the meaning given such term in the 2006 Omnibus Plan;

WHEREAS, this Award is being made as part of the Company’s compensation program
for Directors and is authorized by the Compensation and Leadership Committee;

WHEREAS, this Award provides the Director with the right to receive shares of
Motorola common stock in the future in the form of deferred stock units (the
“Deferred Stock Units”); and

WHEREAS, this right to receive Deferred Stock Units is conditioned upon the
Director executing and delivering to Motorola an agreement evidencing the terms,
conditions and restrictions applicable to the Deferred Stock Units.

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the Company hereby awards deferred stock
units to Director on the following terms and conditions:

1. The Company hereby grants to Director a total of                     
Motorola deferred stock units (the “Deferred Stock Units”) subject to the terms
and conditions set forth below.

2. The Deferred Stock Units may not be sold, assigned, transferred, pledged or
encumbered by Director at any time.

3. Upon Director’s separation from service (within the meaning of Section 409A
of the Internal Revenue Code, as amended (the “Code”)) with the Company, the
Company shall at its election, either: (i) establish a brokerage account for the
Grantee and credit to that account the number of shares of Motorola common stock
equal to the number of Deferred Stock Units then credited to the Director’s
account as a result of this Award, plus a cash payment equal to the value of any
fractional Unit so credited or (ii) deliver to Grantee a certificate
representing the number of shares of Motorola common stock equal to the number
of Deferred Stock Units then credited to the Director’s account as a result of
this Award, plus a cash payment equal to the value of any fractional Unit so
credited.

4. Upon Motorola’s payment of a dividend with respect to its common stock, the
number of Deferred Stock Units credited to the Director shall be increased by
the number obtained by dividing (a) the amount of the dividend the Director
would have received had the Director owned a number of shares of Motorola common
stock equal to the number of Deferred Stock Units then credited to his or her
account by (b) the closing price of the Motorola common stock on the day before
the date of the dividend payment, as reported for the New York Stock
Exchange-Composite Transaction in The Wall Street Journal, Midwest Edition.



--------------------------------------------------------------------------------

In the event a dividend is paid in shares of stock of another company or in
other property, the Director will be credited with the number of shares of that
company or the amount of property which would have been received had the
Director owned a number of shares of Motorola common stock equal to the number
of Deferred Stock Units credited to his or her account and any such shares and
property shall be delivered to the Director upon separation from service (within
the meaning of Section 409A of the Code) with the Company.

6. If the number of outstanding shares of Motorola common stock is changed as a
result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Deferred Stock Units subject to this
award shall be adjusted to correspond to the change in the outstanding shares of
common stock.

7. Except with respect to dividends (as described above), the Director shall
have no rights as a stockholder of Motorola with respect to the Deferred Stock
Units including the right to vote until delivery of certificates representing
shares of Motorola common stock in satisfaction of the Deferred Stock Units.

8. No assets or shares of Motorola common stock shall be segregated or earmarked
by Motorola in respect of any Deferred Stock Units granted hereunder. The grant
of Deferred Stock Units hereunder shall not constitute a trust and shall be
solely for the purpose of recording an unsecured contractual obligation of the
Company.

9. All questions concerning the construction, validity and interpretation of
this Award shall be governed by and construed according to the law of the State
of Illinois without regard to any state’s conflicts of law principles. Any
disputes regarding this Award or Agreement shall be brought only in the state or
federal courts of Illinois.

10. This award is intended to comply with Section 409A of the Code and shall be
interpreted and administered in a manner consistent with this intent.

11. The 2006 Omnibus Plan and the Prospectus for the 2006 Omnibus Plan are
available at upon request to Global Rewards, 1303 East Algonquin Road,
Schaumburg, IL 60196 (847) 576-7885.

In Witness Whereof, the parties have executed this Agreement as of the date
first above-written.

 

    Motorola Solutions, Inc.

 

    By:  

 

Signature of Director      

 

    Title:  

 

Name of Director (Please Print)      

 

2